International Automated Systems, Inc. 326 North SR 198 Salem, Utah 84653 June 21, 2011 Securities and Exchange Commission treet NE Washington, D.C. 20549 To whom it may concern: In connection with the response of International Automated Systems, Inc. (the “Company”) to the SEC letter dated June 8, 2011 (SEC File No. 033–16531-D), regarding the Form 8-K filed June 3, 2011, the Company hereby acknowledges that: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, International Automated Systems, Inc. By: /S/LaGrand Johnson Its: Chief Financial Officer
